Exhibit EXECUTION COPY CSX CORPORATION Action of Authorized Pricing Officers March 24, 1.Pursuant to (i) Section 301 of the Indenture, dated as of August1, 1990, between CSX Corporation (the “Corporation”) and The Bank of New York Trust Company, N.A., successor to JPMorgan Chase Bank, N.A., formerly The Chase Manhattan Bank, as trustee (the “Trustee”), as heretofore supplemented and amended (the “Indenture”), (ii)resolutions duly adopted by the Board of Directors of the Corporation at a meeting duly called and held on December 12, 2007 and (iii) the Redelegation of Authority of Oscar Munoz dated March 20, 2008 and the Redelegation of Authority of David A. Boor dated March 19, 2008, in each case authorized by the resolutions referred to in (ii) above, the undersigned officers hereby establish two series (as that term is used in Section 301 of the Indenture) of Securities to be issued under the Indenture, which series of Securities shall have the terms set forth in the Prospectus and the Prospectus Supplement attached as Exhibit A (collectively, the “Prospectus”) and such other or different terms as may be set forth herein.The titles of the Securities shall be, respectively, the 6.250% Notes due 2015 (the “Notes due 2015”) and the 7.450% Notes due 2038 (the “Notes due 2038” and, together with the Notes due 2015, the “Notes”), and the Notes will be issued in fully registered form only, in denominations of $2,000 and integral multiples of $1,000 in excess thereof.
